       Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 1 of 8



 1    PENELOPE A. PREOVOLOS (SBN 87607)
      PPreovolos@mofo.com
 2    CLAUDIA M. VETESI (SBN 233485)
      CVetesi@mofo.com
 3    MARGARET E. MAYO (SBN 259685)
      MMayo@mofo.com
 4    MORRISON & FOERSTER LLP
      425 Market Street
 5    San Francisco, California 94105-2482
      Telephone: (415) 268-7000
 6    Facsimile: (415) 268-7522
 7    PURVI G. PATEL (SBN 270702)
      PPatel@mofo.com
 8    MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
 9    Los Angeles, California 90017-3543
      Telephone: (213) 892-5200
10    Facsimile: (213) 892-5454
11    Attorneys for Defendant
      APPLE INC.
12

13

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
16

17                                                       Case No.: 5:18-cv-02813-EJD-VKD
       IN RE: MACBOOK KEYBOARD
18     LITIGATION                                        DEFENDANT APPLE INC.’S NOTICE
                                                         OF LODGING REGARDING ECF NOS.
19                                                       190, 195

20                                                       Hon. Edward J. Davila

21                                                       Mag. Judge:    Hon. Virginia K. DeMarchi
                                                         Date of Hearing:    March 10, 2020
22                                                       Time:               10:00 a.m.
                                                         Ctrm:               2 – 5th Floor
23
                                                         Consol. Compl. Filed: October 11, 2018
24                                                       Am. Consol. Compl. Filed: May 13, 2019

25

26

27

28

      APPLE’S NOTICE OF LODGING REGARDING ECF NOS. 190, 195
      CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4207891
       Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 2 of 8



 1

 2          On March 10, 2020, Plaintiffs and Defendant Apple Inc. (“Apple”) appeared
 3   telephonically for a discovery hearing before the Honorable Virginia K. DeMarchi (ECF No. 195)
 4   regarding the parties’ Joint Letter Regarding Apple’s Clawback Request (ECF No. 190). At the
 5   hearing, the Court gave Apple permission to submit excerpts from the October 30, 2019
 6   deposition of Jeffrey LaBerge that relate to refunds offered under Apple’s Keyboard Service
 7   Program. While the deposition transcript did not otherwise contain the precise testimony at issue
 8   in the Joint Letter, the attached excerpts show that Apple did not offer full refunds for the
 9   products at issue.
10          Apple hereby lodges a true and correct copy of the following document with the Court:
11                 Exhibit 1: Excerpts from the October 30, 2019 deposition of Jeffrey LaBerge
12
      Dated: March 12, 2020                                MORRISON & FOERSTER LLP
13

14
                                                           By: /s/    Claudia M. Vetesi
15                                                                    Claudia M. Vetesi

16                                                             Attorneys for Defendant Apple Inc.

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
      APPLE’S NOTICE OF LODGING REGARDING ECF NOS. 190, 195
      CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4207891
Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 3 of 8




              EXHIBIT 1
     Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 4 of 8


1                    UNITED STATES DISTRICT COURT

 2                  NORTHERN DISTRICT OF CALIFORNIA

 3                           SAN JOSE DIVISION

 4                                  -oOo-

 5    IN RE:                             )      Case No.

 6    MACBOOK KEYBOARD LITIGATION        )      5:18-cv-02813-EJD-VKD

 7    _____________________________)

 8

 9

10

11

12

13             HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

14           DEPOSITION OF 30(b)(6) WITNESS AT APPLE INC.

15                            JEFFREY LaBERGE

16                     Wednesday, October 30, 2019

17

18

19

20

21

22

23    Reported by:
      KELLIE A. ZOLLARS, RPR, CSR, CRR
24    California Shorthand Reporter License No. 5735

25



                                         1

                 JEFFREY LaBERGE, 30(b)(6) - ATTORNEYS' EYES ONLY
             Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 5 of 8


        1                BY MS. ORNELAS:

         2        Q.     Okay.   What percentage of Apple laptop owners

         3    have been deemed ineligible for repair under the

         4    keyboard service program?

12:11    5

         6

         7

         8                             REDACTED
         9

12:12   10

        11

        12        A.     If a customer had a previous repair for a

        13    topcase replacement for a keyboard issue and they brought

        14    their proof of purchase or proof of payment and submitted

12:12   15    it to Apple, we would give them a refund.           Full refund.

        16        Q.     Other than a topcase replacement, would there

        17    be anything else that a consumer might have paid for out

        18    of pocket that could be refunded under the keyboard

        19    service program?

12:13   20        A.     Shouldn't be -- it's possible.        So, in Apple

        21    retail, we don't charge for key replacements.            We do that

        22    for everyone as long as they come in.          I'm not sure about

        23    ASPs.    They may charge a nominal fee for a keycap repair.

        24        Q.     Okay.   So other than out-of-pocket expenses for

12:13   25    topcase replacements or keycap replacements, any other



                                                106

                         JEFFREY LaBERGE, 30(b)(6) - ATTORNEYS' EYES ONLY
             Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 6 of 8


        1     out-of-pocket expense wouldn't be eligible for a refund

         2    under the keyboard service program?

         3        A.     Correct.

         4

12:14    5

         6

         7

         8

         9

12:14   10

        11

        12

        13

        14

12:14   15                               REDACTED
        16

        17

        18

        19

12:14   20

        21

        22

        23

        24

12:15   25



                                                107

                         JEFFREY LaBERGE, 30(b)(6) - ATTORNEYS' EYES ONLY
     Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 7 of 8


 1                  DEPOSITION OFFICER'S CERTIFICATE

 2     STATE OF CALIFORNIA       )
                                 ) ss.
 3     COUNTY OF SAN MATEO       )

 4

 5

 6                I, KELLIE A. ZOLLARS, hereby certify:

 7                I am a duly qualified Certified Shorthand

 8     Reporter in the State of California, holder of

 9     Certificate Number CSR 5735 issued by the Certified Court

10     Reporters' Board of California and which is in full

11     force and effect.      (Fed. R. Civ. P. 28(a)(1)).

12                I am authorized to administer oaths or

13     affirmations pursuant to California Code of Civil

14     Procedure, Section 2093(b) and prior to being examined,

15     the witness was first duly sworn by me.          (Fed. R. Civ.

16     P. 28(a)(a)).

17                I am not a relative or employee or attorney or

18     counsel of any of the parties, nor am I a relative or

19     employee of such attorney or counsel, nor am I

20     financially interested in this action.          (Fed. R. Civ. P.

21     28).

22                I am the deposition officer that

23     stenographically recorded the testimony in the foregoing

24     deposition and the foregoing transcript is a true record

25                                    / / /



                                         218

                 JEFFREY LaBERGE, 30(b)(6) - ATTORNEYS' EYES ONLY
     Case 5:18-cv-02813-EJD Document 197 Filed 03/12/20 Page 8 of 8


 1     of the testimony given by the witness.          (Fed. R. Civ. P.

 2     30(f)(1)).

 3                Before completion of the deposition, review of

 4     the transcript [XX] was [        ] was not requested.        If

 5     requested, any changes made by the deponent (and

 6     provided to the reporter) during the period allowed, are

 7     appended hereto.      (Fed. R. Civ. P. 30(e)).

 8     Dated: NOVEMBER 20, 2019

 9

10

11                                 ______________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        219

                 JEFFREY LaBERGE, 30(b)(6) - ATTORNEYS' EYES ONLY
